 1   ACKERMANN & TILAJEF, P.C.
     Craig J. Ackermann (SBN 229832)
 2   cja@ackermanntilajef.com
     1180 South Beverly Drive, Suite 610
 3   Los Angeles, California 90035
     Telephone: (310)277-0614
 4   Facsimile: (310)277-0635
 5   MELMED LAW GROUP P.C.
     Jonathan Melmed (SBN 290218)
 6   jm@melmedlaw.com
     1180 South Beverly Drive, Suite 610
 7   Los Angeles, California 90035
     Telephone: (310)824-3828
 8   Facsimile: (310)862-6851
 9   Attorneys for Plaintiff Richard Martinez
10
     LITTLER MENDELSON, P.C.
11   Alecia W. Winfield (SBN 209661)
     AWinfield@littler.com
12   Christina M. Cila (SBN 313226)
     CCila@littler.com
13   2049 Century Park East, 5th Floor
14   Los Angeles, California 90067
     Telephone: (310)553-0308
15   Facsimile: (310)553-5583

16   Attorneys for Defendant E&A Protective Services-Bravo, LLC
17                                  UNITED STATES DISTRICT COURT
18                                 EASTERN DISTRICT OF CALIFORNIA

19   RICHARD MARTINEZ, an individual, on                Case No.: 1:18-CV-00658-DAD-BAM
     behalf of the State of California, as a private
20   attorney general,                                  ORDER TO CONTINUE DEADLINES ON
                                                        NON-EXPERT DISCOVERY AND CLASS
21                                                      CERTIFICATION MOTION
                    Plaintiff,
22
            v.
23                                                      Action Filed: May 14, 2018
                                                        Trial Date Set: None
     E & A PROTECTIVE SERVICES-BRAVO,
24   LLC, a Virginia Limited Liability Company;
25   and DOES 1 to 10, inclusive,

26                  Defendants.

27

28
                                                       -1-
                         ORDER TO CONTINUE CLASS CERTIFICATION AND DISCOVERY DEADLINES
 1                                                ORDER
 2        Pursuant to the parties’ stipulation filed on December 28, 2018 (Doc. 17), and good cause
 3   appearing, the Court hereby amends the August 23, 2018 Preliminary Scheduling Order (Doc. 12),
 4   as follows:
 5                                                         Old Date             New Date
 6        1.       Non-Expert Discovery Cut-Off:           March 15, 2019       June 13, 2019
 7        2.       Class Certification Filing Deadline: April 15, 2019          July 15, 2019
 8        3.       Class Certification Opposition:         June 14, 2019        September 12, 2019
 9        4.       Class Certification Reply:              August 16, 2019      November 14, 2019
10        5.       Class Certification Hearing:            September 4, 2018    December 3, 2019
11                                                                              Time: 9:30 a.m.
                                                                                Dept. 5 (DAD)
12

13   IT IS SO ORDERED.

14
        Dated:     January 9, 2019                            /s/ Barbara    A. McAuliffe          _
15                                                    UNITED STATES MAGISTRATE JUDGE
16

17

18

19

20

21

22

23

24

25

26
27

28
                                                     -2-
                       ORDER TO CONTINUE CLASS CERTIFICATION AND DISCOVERY DEADLINES
